Exhibit 10.21










STERIS PLC


Career Restricted STOCK unit AGREEMENT


WHEREAS,                  (the “Grantee”) is a Director of STERIS plc, a public
limited liability company organized under the laws of England and Wales
(“STERIS”); and
NOW, THEREFORE, pursuant to the STERIS plc 2006 Long-Term Equity Incentive Plan,
Assumed as Amended and Restated Effective November 2, 2015, and as further
amended from time to time (the “Plan”), STERIS hereby grants to the Grantee as
of ___________ (the “Date of Grant”) ______ Career Restricted Stock Units (the
“Units”), subject to the terms and conditions of the Plan and the following
additional terms, conditions, limitations and restrictions.
1.
Issuance of Units. The Units represent the right of the Grantee to receive from
the Company the number of Ordinary Shares, par value £0.10 per share, of the
Company’s capital stock (“Ordinary Shares”) equal to the number of Units granted
hereby, as provided herein.

2.Documents Delivered with Agreement. STERIS has delivered or made available to
the Grantee, along with this Agreement, the following documents: (a) a copy of
STERIS’s Insider Trading Policy (the “Policy”); (b) a copy of the Plan and its
related Prospectus; (c) two copies of an acknowledgement form (the
“Acknowledgement Form”); and (d) STERIS’s most recent Annual Report to
Shareholders on Form 10-K filed with the U.S. Securities and Exchange
Commission. Acceptance and compliance with these documents is a condition of the
effectiveness of this grant of Units. By accepting this Agreement or executing
the Acknowledgement, the Grantee acknowledges receipt, review and acceptance of
these documents and compliance with their terms.
3.Vested Units. Subject to the terms of this Agreement and the Plan, the Units
and the Grantee’s right to receive the Ordinary Shares subject to the Units are
non-forfeitable from and after the Date of Grant.
4.Payment of Units. The Company shall transfer to the Grantee (or to Grantee’s
executor or administrator in the event of the Grantee’s death) the Ordinary
Shares subject to the Units on the date that is six months after the date that
the Grantee ceases to be a Director.
5.    Payment of Par Value. By entering into this Agreement, the Grantee
undertakes and agrees to pay the par value of £0.10 for each Ordinary Share
subject to a Unit granted pursuant to this Agreement (the “Par Value
Consideration”) on or before the date of transfer of the Ordinary Share to the
Grantee, and in any event within six weeks after the date the Ordinary Shares
would otherwise be transferable to the Grantee, as such date may be extended by
STERIS in its sole discretion (the “Payment Date”). Such payment of the Par
Value Consideration shall be made to the Company by the Grantee in cash or by
such other means of payment by the Grantee as may be required or permitted by
STERIS. If such payment is not received by the Payment Date, the Ordinary Shares
and the right to receive the same shall be forfeited for non-payment pursuant to
the Articles of Association of STERIS.
6.    Dividend, Voting and Other Rights. Except as otherwise provided herein,
from and after the Date of Grant, the Grantee shall have none of the rights of a
shareholder with respect to the Units covered by this Agreement, including the
right to vote the Ordinary Shares covered by the Units and receive any dividends
that may be paid on the Ordinary Shares covered by the Units, until the transfer
of the Ordinary Shares covered by the Units to the Grantee pursuant to Section 4
hereof. Notwithstanding the foregoing, from and after the Date of Grant and
until the time when the Units are paid in accordance with Section 4





--------------------------------------------------------------------------------





hereof, on the date that STERIS pays a cash dividend (if any) to holders of
Ordinary Shares generally, Grantee shall be entitled to receive from the Company
a dividend equivalent payment with respect to each outstanding Unit, in the
amount per Unit equal to the amount of the dividend payment on each outstanding
Ordinary Share. On the date the dividend is paid, the Company shall make such
dividend equivalent payment directly to the Grantee in cash subject to any
applicable tax withholding obligation.
7.    Compliance with Law. Notwithstanding any other provision of this
Agreement, STERIS shall not be obligated to issue any Ordinary Shares pursuant
to this Agreement if the issuance thereof would result in a violation of any
applicable law.
8.    Certain Determinations. Application, violation, or other interpretation of
the terms of this Agreement, the Plan, the Nondisclosure Agreement, the Policy,
or any other STERIS policy shall be determined by the Board in its sole
discretion, and such determination shall be final and binding on the Grantee and
STERIS.
9.    Data Privacy. By entering into the Agreement, and as a condition of this
award of Units, the Grantee consents to the collection, use and transfer of
personal data as described in this Section 9. The Grantee understands that
STERIS and its Subsidiaries hold certain personal information about the Grantee,
including, but not limited to, the Grantee’s name, home address and telephone
number, date of birth, social insurance number, salary, nationality, job title,
any shares of stock or directorships held in STERIS, details of all Units or
other entitlement to shares of stock awarded, canceled, exercised, vested,
unvested or outstanding in the Grantee’s favor, for the purpose of managing and
administering the Plan (“Data”). The Grantee further understands that STERIS
and/or its Subsidiaries will transfer Data among themselves as necessary for the
purposes of implementation, administration and management of the Grantee’s
participation in the Plan, and that STERIS and/or its Subsidiaries may each
further transfer Data to any third parties assisting STERIS in the
implementation, administration and management of the Plan (“Data Recipients”).
The Grantee understands that these Data Recipients may be located in the
Grantee’s country of residence, the European Economic Area, and in countries
outside the European Economic Area, including the United States. The Grantee
authorizes the Data Recipients to receive, possess, use, retain and transfer
Data in electronic or other form, for the purposes of implementing,
administering and managing the Plan, including any transfer of such Data, as may
be necessary or appropriate for the administration of the Plan and/or the
subsequent holding of shares of stock on the Grantee’s behalf, to a broker or
third party with whom the shares acquired on exercise may be deposited. The
Grantee understands that he or she may, at any time, review the Data, require
any necessary amendments to it or withdraw the consent herein by notifying
STERIS in writing. The Grantee further understands that withdrawing consent may
affect the Grantee’s ability to participate in the Plan, at the sole discretion
of the Board or the Chief Executive Officer or its delegatee or delegatees.
10.    Relation to Plan. This Agreement is subject to the terms and conditions
of the Plan. In the event of any inconsistency between the provisions of this
Agreement and the Plan, the Plan shall govern. All terms used herein with
initial capital letters and not otherwise defined herein that are defined in the
Plan shall have the meanings assigned to them in the Plan.
11.    Amendments. Any amendment to the Plan shall be deemed to be an amendment
to this Agreement to the extent that the amendment is applicable hereto;
provided, however, that no amendment shall adversely affect the rights of the
Grantee under this Agreement without the Grantee’s consent.
12.    Severability. If any provision of this Agreement or the application of
any provision hereof to any person or circumstances is held invalid or
unenforceable, the remainder of this Agreement and the application of such
provision to any other person or circumstances shall not be affected, and the


2



--------------------------------------------------------------------------------





provisions so held to be invalid or unenforceable shall be reformed to the
extent (and only to the extent) necessary to make it enforceable and valid.
13.    Taxes. Should any tax withholding obligation be imposed upon the Company
at the time the Ordinary Shares would otherwise be transferrable by the Company
to the Grantee the Company shall withhold from such Ordinary Shares a sufficient
number to satisfy such obligations as a condition to the transfer, or require as
a condition that the Grantee satisfy the payment of such obligations by such
other means as the Company may determine. Any Ordinary Shares withheld as
aforesaid shall be forfeited.
14.    Governing Law. This Agreement shall be governed by and construed in
accordance with the internal substantive laws of the State of Ohio, without
giving effect to any principle of law that would result in the application of
the law of any other jurisdiction.
15.    Miscellaneous. Nothing contained in this Agreement shall be understood as
conferring on the Grantee any right to continue as a Director of STERIS.  STERIS
reserves the right to correct any clerical, typographical, or other error in
this Agreement or otherwise with respect to this grant. This Agreement shall
inure to the benefit of and be binding upon its parties and their respective
heirs, executors, administrators, successors, and assigns, but the Units shall
not be transferable by the Grantee other than as provided in Section 17 of the
Plan. 
The undersigned hereby acknowledges receipt of an executed original of this
Career Restricted Stock Agreement, together with copies of the documents noted
in Section 2 hereof, and accepts the award of Units granted hereunder on the
terms and conditions set forth herein and in the Plan.




Dated: __________________            ___________________________________
[Name]




Executed in the name and on behalf of STERIS as of the _____ day of __________,
_____.




 
STERIS plc
By:
J. Adam Zangerle
Vice President, General Counsel, and Secretary









3

